
	
		II
		Calendar No. 442
		110th CONGRESS
		1st Session
		S. 2223
		[Report No. 110–205]
		IN THE SENATE OF THE UNITED STATES
		
			October 24, 2007
			Mr. Baucus, from the
			 Committee on Finance,
			 reported the following original bill; which was read twice and placed on the
			 calendar
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  additional tax incentives to promote habitat conservation and restoration, and
		  for other purposes.
	
	
		1.Short
			 title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Habitat and Land Conservation
			 Act of 2007.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title,
				etc.
					Sec. 2. Permanent extension of special rule encouraging
				contributions of capital gain real property for conservation
				purposes.
					Sec. 3. Tax credit for recovery and restoration of endangered
				species.
					Sec. 4. Deduction for endangered species recovery
				expenditures.
					Sec. 5. Exclusion for certain payments and programs relating to
				fish and wildlife.
					Sec. 6. Extension of expensing of brownfields remediation
				costs.
					Sec. 7. Allowance of section 1031 treatment for exchanges
				involving certain mutual ditch, reservoir, or irrigation company
				stock.
					Sec. 8. Modification of effective date of leasing provisions of
				the American Jobs Creation Act of 2004.
				
			2.Permanent extension of
			 special rule encouraging contributions of capital gain real property for
			 conservation purposes
			(a)In
			 general
				(1)IndividualsSubparagraph
			 (E) of section 170(b)(1) (relating to contributions of qualified conservation
			 contributions) is amended by striking clause (vi).
				(2)CorporationsSubparagraph
			 (B) of section 170(b)(2) (relating to qualified conservation contributions by
			 certain corporate farmers and ranchers) is amended by striking clause
			 (iii).
				(b)Effective
			 dateThe amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2007.
			3.Tax credit for recovery and restoration of
			 endangered species
			(a)In generalSubpart B of part IV of subchapter A of
			 chapter 1 is amended by adding at the end the following new section:
				
					30D.Endangered species recovery and restoration
				credit
						(a)In generalIn the case of an eligible taxpayer, there
				shall be allowed as a credit against the tax imposed by this chapter for the
				taxable year an amount equal to the sum of—
							(1)the habitat protection easement credit,
				plus
							(2)the habitat restoration credit.
							(b)Limitation
							(1)In generalThe credit allowed under subsection (a) for
				any taxpayer for any taxable year shall not exceed the endangered species
				recovery credit limitation allocated to the eligible taxpayer under subsection
				(f) for the calendar year in which the taxpayer's taxable year ends.
							(2)Carryforwards
								(A)In generalIf the amount of the credit allowable under
				subsection (a) for any taxpayer for any taxable year (determined without regard
				to paragraph (1)) exceeds the endangered species recovery credit limitation
				allocated under subsection (f) to such taxpayer for the calendar year in which
				the taxpayer's taxable year ends, such excess may be carried forward to the
				next taxable year for which an allocation is made to such taxpayer under
				subsection (f). Any amount carried to another taxable year under this
				subparagraph shall be treated as added to the credit allowable under subsection
				(a)(1) or (a)(2), whichever is appropriate, for such taxable year.
								(B)Carryforward of allocation
				amountIf the amount of the
				endangered species recovery credit limitation allocated to a taxpayer for any
				calendar year under subsection (f) exceeds the amount of the credit allowed to
				the taxpayer under subsection (a) for the taxable year ending in such calendar
				year, such excess may be carried forward to the next taxable year of the
				taxpayer. Any amount carried to another taxable year under this subparagraph
				shall be treated as allocated to the taxpayer for use in such taxable year
				under subsection (f).
								(c)Eligible taxpayer; qualified
				agreementsFor purposes of
				this section—
							(1)In generalThe term eligible taxpayer
				means—
								(A)a taxpayer who—
									(i)owns real property which contains the
				habitat of a qualified species, and
									(ii)enters into a qualified perpetual habitat
				protection agreement, a qualified 30-year habitat protection agreement, or a
				qualified habitat protection agreement with respect to such real property,
				and
									(B)any other taxpayer who—
									(i)is a party to a qualified perpetual habitat
				protection agreement, a qualified 30-year habitat protection agreement, or a
				qualified habitat protection agreement, and
									(ii)as part of any such agreement, agrees to
				assume responsibility for costs paid or incurred as a result of implementing
				such agreement.
									(2)Qualified perpetual habitat protection
				agreementThe term
				qualified perpetual habitat protection agreement means an
				agreement—
								(A)under which a taxpayer described in
				paragraph (1)(A) grants to the appropriate Secretary, the Secretary of
				Agriculture, the Secretary of Defense, or a State an easement in perpetuity for
				the protection of the habitat of a qualified species, and
								(B)which meets the requirements of paragraph
				(5).
								(3)Qualified 30-year habitat protection
				agreementThe term
				qualified 30-year habitat protection agreement means an agreement
				not described in paragraph (2)—
								(A)under which a taxpayer described in
				paragraph (1)(A) grants to the appropriate Secretary, the Secretary of
				Agriculture, the Secretary of Defense, or a State an easement for a period of
				30 years or greater for the protection of the habitat of a qualified species,
				and
								(B)which meets the requirements of paragraph
				(5).
								(4)Qualified habitat protection
				agreementThe term
				qualified habitat protection agreement means an agreement—
								(A)under which a taxpayer described in
				paragraph (1)(A) enters into an agreement not described in paragraph (2) or (3)
				with the appropriate Secretary, the Secretary of Agriculture, the Secretary of
				Defense, or a State to protect the habitat of a qualified species for a
				specified period of time, and
								(B)which meets the requirements of paragraph
				(5).
								(5)RequirementsAn agreement meets the requirements of this
				paragraph if the agreement—
								(A)is consistent with any recovery plan which
				is applicable and which has been approved for a qualified species under section
				4 of the Endangered Species Act of 1973,
								(B)includes a habitat management plan agreed
				to by the appropriate Secretary and the eligible taxpayer, and
								(C)requires that
				technical assistance with respect to the duties under the habitat management
				plan be provided to the taxpayer by the appropriate Secretary or an entity
				approved by the appropriate Secretary.
								(d)Habitat protection easement credit
							(1)In generalFor purposes of subsection (a)(1), the
				habitat protection easement credit for any taxable year is an amount equal
				to—
								(A)in the case of a taxpayer described in
				subsection (c)(1)(A) who has entered into a qualified perpetual habitat
				protection agreement during such taxable year, 100 percent of the excess (if
				any) of—
									(i)the fair market value of the real property
				with respect to which the qualified perpetual habitat protection agreement is
				made, determined on the day before such agreement is entered into, over
									(ii)the fair market value of such property,
				determined on the day after such agreement is entered into,
									(B)in the case of a taxpayer described in
				subsection (c)(1)(A) who has entered into a qualified 30-year habitat
				protection agreement during such taxable year, 75 percent of such excess,
				and
								(C)in the case of any other taxpayer,
				zero.
								(2)Reduction for amount received for
				easementThe amount
				determined under paragraph (1) shall be reduced by any amount received by the
				taxpayer in connection with the easement.
							(3)Limitation based on amount of
				taxThe credit allowed under
				subsection (a)(1) for any taxable year shall not exceed the sum of—
								(A)the taxpayer's regular tax liability for
				the taxable year reduced by the sum of the credits allowable under subpart A
				and sections 27, 30, 30B, and 30C, and
								(B)the tax imposed by section 55(a) for the
				taxable year.
								(4)Carryforward of unused creditIf the credit allowable under subsection
				(a)(1) for any taxable year exceeds the limitation imposed by paragraph (3) for
				such taxable year, such excess shall be carried to the succeeding taxable year
				and added to the credit allowable under subsection (a)(1) for such succeeding
				taxable year.
							(5)Qualified appraisals requiredNo amount shall be taken into account under
				this subsection unless the eligible taxpayer includes with the taxpayer's
				return for the taxable year a qualified appraisal (within the meaning of
				section 170(f)(11)(E)) of the real property.
							(e)Habitat restoration credit
							(1)In generalFor purposes of subsection (a)(2), the
				habitat restoration credit for any taxable year shall be an amount equal
				to—
								(A)in the case of a qualified perpetual
				habitat protection agreement, 100 percent of the costs paid or incurred by an
				eligible taxpayer during such taxable year pursuant to the habitat management
				plan under such agreement,
								(B)in the case of a qualified 30-year habitat
				protection agreement, 75 percent of the costs paid or incurred by an eligible
				taxpayer during such taxable year pursuant to the habitat management plan under
				such agreement, and
								(C)in the case of a qualified habitat
				protection agreement, 50 percent of the costs paid or incurred by an eligible
				taxpayer during such taxable year pursuant to the habitat management plan under
				such agreement.
								(2)Limitation based on amount of
				taxThe credit allowed under
				subsection (a)(2) for any taxable year shall not exceed the excess (if any)
				of—
								(A)the regular tax liability for the taxable
				year reduced by the sum of the credits allowable under subpart A, sections 27,
				30, 30B, and 30C, and subsection (a)(1), over
								(B)the tentative minimum tax for the taxable
				year.
								(3)Carryforward of unused creditIf the credit allowable under subsection
				(a)(2) for any taxable year exceeds the limitation imposed by paragraph (2) for
				such taxable year, such excess shall be carried to the succeeding taxable year
				and added to the credit allowable under subsection (a)(2) for such succeeding
				taxable year.
							(4)Special rules
								(A)Certain costs not includedNo amount shall be taken into account with
				respect to any cost which is paid or incurred by a taxpayer to comply with any
				requirement of a Federal, State, or local government (other than costs required
				under an agreement described in subsection (c)).
								(B)Subsidized financingFor purposes of paragraph (1), the amount
				of costs paid or incurred by an eligible taxpayer pursuant to any habitat
				management plan described in subsection (c)(5)(B) shall be reduced by the
				amount of any financing provided under any Federal or State program a principal
				purpose of which is to subsidize financing for the conservation of the habitat
				of a qualified species.
								(f)Endangered species recovery credit
				limitation
							(1)In generalThere is an endangered species recovery
				credit limitation for each calendar year. Such limitation is —
								(A)for 2008, 2009, 2010, 2011, and
				2012—
									(i)$290,000,000 with respect to qualified
				perpetual habitat protection agreements,
									(ii)$55,000,000 with respect to qualified
				30-year habitat protection agreements, and
									(iii)$35,000,000 with respect to qualified
				habitat protection agreements, and
									(B)except as provided in paragraph (3), zero
				thereafter.
								(2)Allocation of limitation
								(A)In generalThe Secretary, in consultation with the
				Secretary of the Interior and the Secretary of Commerce, shall allocate the
				endangered species recovery credit limitation to eligible taxpayers.
								(B)Establishment of allocation
				programNot later than 180
				days after the date of the enactment of this Act, the Secretary, in
				consultation with the Secretary of the Interior and the Secretary of Commerce,
				shall, by regulation, establish a program to process applications from eligible
				taxpayers and to determine how to best allocate the credit limitation under
				subparagraph (A), taking into account the considerations described in
				subparagraph (C).
								(C)ConsiderationsIn accepting applications to make
				allocations to eligible taxpayers under this section, priority shall be given
				to taxpayers with agreements—
									(i)relating to habitats that will
				significantly increase the likelihood of recovering and delisting a species as
				an endangered species or a threatened species (as defined under section 2 of
				the Endangered Species Act of 1973),
									(ii)that are cost-effective and maximize the
				benefits to a qualified species per dollar expended,
									(iii)relating to habitats of species which have
				a federally approved recovery plan pursuant to section 4 of the Endangered
				Species Act of 1973,
									(iv)relating to habitats with the potential to
				contribute significantly to the improvement of the status of a qualified
				species,
									(v)relating to habitats with the potential to
				contribute significantly to the eradication or control of invasive species that
				are imperiling a qualified species,
									(vi)with habitat management plans that will
				manage multiple qualified species,
									(vii)with habitat management plans that will
				create adjacent or proximate habitat for the recovery of a qualified
				species,
									(viii)relating to habitats for qualified species
				with an urgent need for protection,
									(ix)with habitat management plans that assist
				in preventing the listing of a species as endangered or threatened under the
				Endangered Species Act of 1973 or a similar State law,
									(x)with habitat management plans that may
				resolve conflicts between the protection of qualified species and otherwise
				lawful human activities, and
									(xi)with habitat management plans that may
				resolve conflicts between the protection of a qualified species and military
				training or other military operations.
									(3)Carryover of unused
				limitationIf for any
				calendar year any of the limitations under paragraph (1) (after the application
				of this paragraph) exceeds the amount allocated to eligible taxpayers for such
				calendar year, such limitation amount for the following calendar year shall be
				increased by the amount of such excess.
							(g)Other definitions and special
				rules
							(1)Appropriate SecretaryThe term appropriate Secretary
				has the meaning given to the term Secretary under section 3(15) of
				the Endangered Species Act of 1973.
							(2)Habitat management planThe term habitat management
				plan means, with respect to any habitat, a plan which—
								(A)identifies one or more qualified species to
				which the plan applies,
								(B)is designed
				to—
									(i)restore or enhance the habitat of the
				qualified species, or
									(ii)reduce threats to the qualified species
				through the management of the habitat,
									(C)describes the
				current condition of the habitat to be restored or enhanced,
								(D)describes the
				threats to the qualified species that are intended to be reduced through the
				plan,
								(E)describes the management practices to be
				undertaken by the taxpayer,
								(F)provides a schedule of deadlines for
				undertaking such management practices and the expected responses of the habitat
				and the species,
								(G)requires monitoring of the management
				practices and the status of the qualified species and its habitat, and
								(H)describes the technical assistance to be
				provided to the taxpayer and identifies the entity that will provide such
				assistance.
								(3)Qualified speciesThe term qualified species
				means—
								(A)any species listed as an endangered species
				or threatened species under the Endangered Species Act of 1973, or
								(B)any species for which a finding has been
				made under section 4(b)(3) of the Endangered Species Act of 1973 that listing
				under such Act may be warranted.
								(4)TakingThe term taking has the
				meaning given to such term under the Endangered Species Act of 1973.
							(5)Reduction in basisFor purposes of this subtitle, the basis of
				any property for which a credit is allowed under subsection (a)(1) shall be
				reduced by the amount of the credit so allowed.
							(6)Denial of double benefitNo deduction or other credit shall be
				allowed under this chapter for any amount with respect to which a credit is
				allowed under subsection (a).
							(7)CertificationNo credit shall be allowed under subsection
				(a) unless the appropriate Secretary certifies that any agreement described in
				subsection (c) will contribute to the recovery of a qualified species.
							(8)Request for authorization of incidental
				takingsThe Secretary shall
				request the appropriate Secretary to consider whether to authorize under the
				Endangered Species Act of 1973 takings by an eligible taxpayer of a qualified
				species to which an agreement described in subsection (c) relates if the
				takings are incidental to—
								(A)the restoration, enhancement, or management
				of the habitat pursuant to the habitat management plan under the agreement,
				or
								(B)the use of the property to which the
				agreement pertains at any time after the expiration of the easement or the
				specified period described in subsection (c)(4)(A), but only if such use will
				leave the qualified species at least as well off on the property as it was
				before the agreement was made.
								(9)RecaptureThe Secretary shall, by regulations,
				provide for recapturing the benefit under any credit allowable under subsection
				(a) if the Secretary determines that—
								(A)the taxpayer has failed to carry out the
				duties of the taxpayer under the terms of a qualified perpetual habitat
				protection agreement, a qualified 30-year habitat protection agreement, or a
				qualified habitat protection agreement, and
								(B)there are no other available means to
				remediate such
				failure.
								.
			(b)GAO Study
				(1)In generalThe Comptroller General of the United
			 States shall undertake a study on the effectiveness of the credit allowed under
			 section 30D of the Internal Revenue Code of 1986 (as added by this Act).
				(2)Issues to be studiedThe study under paragraph (1) shall—
					(A)evaluate—
						(i)the
			 contributions that habitat management plans established under such credit have
			 made in restoring or enhancing species habitat and reducing threats to species,
			 and
						(ii)the
			 implementation of the credit allocation program established in section
			 30D(f)(2) of such Code (as so added), and
						(B)include recommendations for improving the
			 effectiveness of such credit.
					(3)Reports
					(A)Interim
			 reportNot later than 3 years
			 after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress an interim report on the study conducted
			 under paragraph (1).
					(B)Final reportNot later than 5 years after the date of
			 the enactment of this Act, the Comptroller General of the United States shall
			 submit to Congress a final report on the study conducted under paragraph
			 (1).
					(c)Conforming amendments
				(1)Section 1016(a) is amended by striking
			 and at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , and, and by inserting
			 after paragraph (37) the following new paragraph:
					
						(38)to the extent provided in section
				30D(g)(5).
						.
				(2)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 is amended by inserting after the item relating
			 to section 30C the following new item:
					
						
							Sec. 30D. Endangered species recovery and restoration
				credit.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2007.
			4.Deduction for endangered species recovery
			 expenditures
			(a)Deduction for endangered species recovery
			 expenditures
				(1)In generalParagraph (1) of section 175(c) (relating
			 to definitions) is amended by inserting after the first sentence the following
			 new sentence: Such term shall include expenditures paid or incurred for
			 the purpose of achieving site-specific management actions recommended in
			 recovery plans approved pursuant to the Endangered Species Act of
			 1973..
				(2)Conforming amendments
					(A)Section 175 is amended by inserting
			 , or for endangered species recovery after prevention of
			 erosion of land used in farming each place it appears in subsections
			 (a) and (c).
					(B)The heading of section 175 is amended by
			 inserting ; endangered
			 species recovery expenditures before the
			 period.
					(C)The item relating to section 175 in the
			 table of sections for part VI of subchapter B of chapter 1 is amended by
			 inserting ; endangered species recovery expenditures before the
			 period.
					(b)LimitationsParagraph (3) of section 175(c) (relating
			 to additional limitations) is amended—
				(1)in the heading, by inserting
			 or endangered species
			 recovery plan after conservation plan,
			 and
				(2)in subparagraph (A)(i), by inserting
			 or the recovery plan approved pursuant to the Endangered Species Act of
			 1973 after Department of Agriculture.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to expenditures paid or incurred after the date of the
			 enactment of this Act.
			5.Exclusion for certain payments and programs
			 relating to fish and wildlife
			(a)In generalSubsection (a) of section 126 (relating to
			 certain cost-sharing payments) is amended by redesignating paragraph (10) as
			 paragraph (12) and by inserting after paragraph (9) the following new
			 paragraphs:
				
					(10)The Partners for Fish and Wildlife Program
				authorized by the Partners for Fish and Wildlife Act.
					(11)The Landowner Incentive Program, the State
				Wildlife Grants Program, and the Private Stewardship Grants Program authorized
				by the Fish and Wildlife Act of
				1956.
					.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to payments received after the date of the enactment
			 of this Act.
			6.Extension of
			 expensing of brownfields remediation costs
			(a)ExtensionSubsection
			 (h) of section 198 is amended by striking 2007 and inserting
			 2010.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2007.
			7.Allowance of section
			 1031 treatment for exchanges involving certain mutual ditch, reservoir, or
			 irrigation company stock
			(a)In
			 generalSection 1031 (relating to exchange of property held for
			 productive use or investment) is amended by adding at the end the following new
			 subsection:
				
					(i)Special rules
				for mutual ditch, reservoir, or irrigation company stockFor
				purposes of subsection (a)(2)(B), the term stocks shall not
				include shares in a mutual ditch, reservoir, or irrigation company if at the
				time of the exchange—
						(1)the mutual ditch,
				reservoir, or irrigation company is an organization described in section
				501(c)(12)(A) (determined without regard to the percentage of its income that
				is collected from its members for the purpose of meeting losses and expenses),
				and
						(2)the shares in
				such company have been recognized by the highest court of the State in which
				such company was organized or by applicable State statute as constituting or
				representing real property or an interest in real
				property.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to transfers
			 after the date of the enactment of this Act.
			8.Modification of
			 effective date of leasing provisions of the American Jobs Creation Act of
			 2004
			(a)Leases to
			 Foreign EntitiesSection 849(b) of the American Jobs Creation Act
			 of 2004 is amended by adding at the end the following new paragraph:
				
					(5)Leases to
				foreign entitiesIn the case of tax-exempt use property leased to
				a tax-exempt entity which is a foreign person or entity, the amendments made by
				this part shall apply to taxable years beginning after December 31, 2006, with
				respect to leases entered into on or before March 12,
				2004.
					.
			(b)Effective
			 DateThe amendment made by this section shall take effect as if
			 included in the enactment of the American Jobs Creation Act of 2004.
			
	
		October 24, 2007
		Read twice and placed on the calendar
	
